Citation Nr: 1635078	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-01 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to September 1966.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a June 2010 rating decision that, in pertinent part, denied entitlement to service connection for right knee and back disorders.  In a VA Form 9 received in January 2012, the Veteran limited his appeal to the issues listed on the title page.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran asserts that he has had right knee disability and back disability since service onset for which service connection should be granted.

With respect to the right knee, review of the record reflects that on service entrance examination on August 6, 1962, the Veteran was observed to have a firm well-healed scar on the right leg.  He did not indicate that he had any leg problem and the lower extremities were evaluated as normal.  No pertinent defects were recorded.

On August 21, 1962, the Veteran was admitted for a condition not pertinent to this appeal.  It was noted that on the seventh hospital day he was transferred to a special rehabilitation ward where, following return to normal physical activity, he complained of a recurrence of pain in the right knee.  The examiner related that history was obtained at that time of an old injury to that knee prior to enlistment but that there were no objective signs of joint disease.

The Veteran was seen in October 1962 with complaints of his right knee hurting when he walked.  An X-ray of right knee was interpreted as showing findings consistent with a non-osteogenic fibroma in the extreme distal shaft of the femur.  
The Veteran was subsequently noted to have presented with a many year history of recurring episodes of instability and giving way of the right knee.  It was reported that there had been no specific trauma to cause this and that there was no clinical or X-ray evidence of any orthopedic disease.  He was determined to be fit for full and unlimited duty. 

The Veteran was afforded a VA examination for compensation and pension purposes in April 2010.  An X-ray of the right knee was interpreted as showing osteoarthritis.  The examiner opined that the Veteran's osteoarthritic changes were more than likely related to age rather than previous injury. 

The Board points out that the in-service evidence clearly indicates that the Veteran may have had right leg/knee disability prior to his entering active duty other than the scar observed at service entrance.  However, given his normal service entrance examination in August 1962 indicating no pre-existing lower extremity disability otherwise, the "presumption of soundness" at service entrance attaches.  The Board observes that the RO has not adjudicated the claim in this context.  

Generally, Veterans are presumed to be in sound condition on service entrance.  See 38 U.S.C.A. § 1111.  The burden of proof is on VA to rebut the presumption of soundness by clear and unmistakable evidence that a disability existed prior to service and that the disease or injury was not aggravated therein.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993); VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable-evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  The government may show lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service connection.  However, if the government fails to rebut the presumption of soundness under section 1111, no deduction for the degree of pre-existing disability existing will be made if a rating is awarded.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Given the radiologic abnormality of the right femur in service, an addendum opinion must be obtained.  

With respect to the back disability, the Veteran was seen in service for an instance of back sprain.  In April 2010, the VA examiner offered a diagnosis of lumbar spondylosis and degenerative disc disease more likely related to age.  In support of this opinion, the examiner quoted a medical treatise stating that "[d]egeneration in the intervertebral discs and ligaments is a consequence of aging and the succession of inevitable minor traumas to the spine."  Unfortunately, in providing this opinion, the VA examiner did not consider the Veteran's description of lifting heavy items as a medical corpsman with non-documented treatment by medical personnel.  The examiner also did not consider the lay statements of chronic back pain contemporaneous in time to service discharge or the recollections of the Veteran's treating physicians of treatment for back pain since the 1970s.  Thus, this examination report should be returned for an addendum opinion.

The record indicates that the Veteran received continuing VA treatment for various complaints and disorders, including lower extremity complaints through May 2010.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA records dating from June 2010 through the present should be requested and associated with the electronic record.

Finally, the evidence indicates that the Veteran has obtained private treatment for the right knee and back.  No private records have been associated with the record in support of the claims since 2010.  As such, he should be contacted and requested to submit current authorizations to secure any records of private treatment for the right knee and back since 2010.  Furthermore, a physician from the Saint Joseph Physician Network recalls treatment of the Veteran for back pain since the 1970s.  An attempt should be made to obtain these records.




Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he submit authorizations identifying any and all private providers he has seen for right knee and back treatment since 2010.  Additionally, assist the Veteran in obtaining complete records from Dr. Rod Kubley since the late 1970s.  See Dr. Kubley statement dated April 3, 2012.

2.  Associate with the claims folder records of the Veteran's VA treatment since June 2010.

3.  Upon completion of the above, obtain an addendum opinion by a medical doctor regarding the nature and etiology of any current right knee and/or back disability.  The need for additional examination is left to the discretion of the examiner.  After a thorough review of the claims file, the examiner must respond to the following questions:

Right knee 

a) Identify all current disorders of the right knee, to include clarification as to the nature of the non-osteogenic fibroma of the extreme distal shaft of the femur noted in October 1962 and whether or not such abnormality represented the onset of arthritis.

b) Did the Veteran clearly and unmistakably have a pre-existing right lower extremity condition prior to service entrance in August 1962, including the non-osteogenic fibroma of the extreme distal shaft of the femur noted in October 1962?

c) If so, whether it clearly and unmistakably (obvious and manifest) that such disorder did not undergo an increase in severity during service beyond the natural progress of the disorder?

d) For any current right knee disorder that did not pre-exist service, whether it is at least as likely as not that such disorder had its onset in service or is otherwise related to service, including the Veteran's history of lifting heavy objects?

In providing this opinion, the examiner should consider the following:
* the Board's factual finding that the Veteran's report of lifting heavy objects in service, as described in a written statement received in March 2010, is credible and consistent with his circumstances in service;
* the lay witness statements of having personal knowledge that the Veteran experienced knee pain in the early 1970s; and
* a January 17, 2010 physician statement recalling the Veteran as exhibiting arthritis symptoms of the right knee in the 1980s.

Back 

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed lumbar spondylosis and degenerative disc disease had its onset in service or is otherwise related to an event in service, to include the Veteran's history of lifting heavy objects?  In so opining, the examiner should consider the medical treatise article discussed by the April 2010 VA examiner and explain whether the Veteran's heavy lifting in service constituted minor traumas to the spine which caused or contributed to the current lumbar spine disability.

In providing this opinion, the examiner should consider the following:
* the Board's factual finding that the Veteran's report of lifting heavy objects in service, as described in a written statement received in March 2010, is credible and consistent with his circumstances in service;
* the lay witness statements of having personal knowledge that the Veteran experienced back pain in the early 1970s; 
* a January 17, 2010 physician statement recalling the onset of the Veteran's low back disability;
* an April 3, 2012 physician statement recalling treatment for the Veteran's low back pain since the late 1970s; and
* the Board's factual finding that the Veteran's report of undocumented treatment for low back pain from hospital personnel - while the Veteran was working as a medical corpsman - is credible.

A detailed and complete rationale must accompany the opinions provided.  The examiner should provide full rationale for the opinions and reference the facts relied upon in reaching his or her conclusions. 

5.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If service connection for the right knee is granted, the RO should also adjudicate whether a back disorder is secondary to or has by aggravated thereby.  If a benefit sought is not granted, provide the Veteran and representative a supplemental statement of the case and afford an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


